Detailed Action
This is the final office action for US application number 14/993,972. Claims are evaluated as filed on March 31, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed March 31, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Huebner and Jensen teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Huebner does not disclose that d3 is the largest outer diameter of the second section (Remarks p. 10), Examiner notes that such has not been asserted.

Information Disclosure Statement
The information disclosure statement filed March 31, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited 2013 .
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huebner (US 6,030,162).
As to claim 32, Huebner discloses an orthopedic stabilization device (10, Figs. 1-9) having a length along a longitudinal axis (Fig. 1), the device comprising: a thread (22) which extends along the entire length of the device (Fig. 1, col. 3 lines 36-39); a first section (see illustration of Fig. 1) having a first length along the longitudinal axis (Fig. 1), the first section comprising: a first, free end (‘First end’ as labeled in illustration of Fig. 1) substantially uniform outer diameter (as defined, Fig. 1) extending from the first, free end of the first section (as defined, Fig. 1); and a second portion (‘Transition portion’ as labeled on the illustration of Fig. 1) extending from the first portion to the second end of the first section (as defined, Fig. 1), wherein the second portion comprises a taper (see illustration of Fig. 1, Figs. 1, 3, and 9); and a second section (see illustration of Fig. 1) extending from the second end of the first section (as defined, Fig. 1), the second section comprising: a second length along the longitudinal axis (Fig. 1), and a second substantially uniform outer diameter (‘Substantially uniform diameter, d3, portion’ as labeled on the illustration of Fig. 1) that is smaller than the first substantially uniform outer diameter (Fig. 1), wherein an outer diameter of the taper of the second portion decreases from the first outer diameter at a first end of the taper to the second outer diameter at a second end of the taper (Fig. 1), wherein the first end of the taper is further away from the second section than the second end of the taper (Fig. 1).
As to claim 20, Huebner discloses the thread has a uniform pitch (Fig. 1, e.g. within the ‘Substantially uniform diameter, d3, portion’).

    PNG
    media_image1.png
    847
    1335
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner in view of Jensen (US 2004/0260291).
As to claim 33, Huebner discloses the invention of claim 32.
Huebner is silent to the second portion of the first section comprises a cutting structure. 
substantially uniform outer diameter (Fig. 5) extending between the first end and the second/transition portion (as defined, Fig. 5); and a second section (see illustration of Fig. 5) comprising:  a second substantially uniform outer diameter (Fig. 5) that is smaller than the first substantially uniform outer diameter (Fig. 5). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the second/transition portion as disclosed by Huebner by adding the cutting structure/first cutting flute as taught by Jensen in order to form tapping structures with a cutting edges (Jensen ¶s 31, 46, and 48) for forming and/or deepening a thread in the bone plate and/or adjacent bone (Jensen Fig. 6, ¶s 42 and 48).

    PNG
    media_image2.png
    800
    1236
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 2, 6-8, 10, 13-17, 21-23, 25, 27, 28, 31, and 34 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R SIPP/Primary Examiner, Art Unit 3775